

116 S2394 IS: Richard G. Lugar and Ellen O. Tauscher Act to Maintain Limits on Russian Nuclear Forces
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2394IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Van Hollen (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require certain reports and briefings to Congress relating to the expiration of the New START
			 Treaty, and for other purposes.
	
 1.Short titleThis Act may be cited as the Richard G. Lugar and Ellen O. Tauscher Act to Maintain Limits on Russian Nuclear Forces. 2.FindingsCongress makes the following findings:
 (1)Since the end of World War II, the United States has relied on a robust and effective nuclear deterrent as part of its national defense, particularly against the Soviet Union and its successor state, the Russian Federation.
 (2)The United States nuclear arsenal must remain safe, secure, and reliable such that it can effectively ensure the security of the United States and its allies.
 (3)Along with its nuclear deterrent, the United States has pursued a number of arms control, disarmament, and nonproliferation agreements with the Soviet Union and Russia to ensure strategic stability and the protection of the United States homeland, such as—
 (A)the Interim Agreement Between the United States of America and the Union of Soviet Socialist Republics on Certain Measures with Respect to the Limitation of Strategic Offensive Arms, done at Moscow May 26, 1972 (commonly referred to as SALT I); and
 (B)the Treaty Between the United States of America and the Union of Soviet Socialist Republics on Strategic Offensive Reductions, done at Moscow July 31, 1991 (commonly referred to as START I).
 (4)In the aftermath of the fall of the Soviet Union, the United States continues to rely on a combination of nuclear deterrence and strategic arms control to help protect the United States from nuclear attack.
 (5)On April 8, 2010, the United States and Russia signed the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms (commonly referred to as New START Treaty).
 (6)In an op-ed to the Washington Post dated December 2, 2010, former Secretaries of State Henry A. Kissinger, George P. Shultz, James A. Baker III, Lawrence S. Eagleburger, and Colin L. Powell urged the Senate to ratify the New START Treaty, stating that it was in the national interest to ratify.
 (7)During the ratification process, the New START Treaty garnered bipartisan support, and the United States Senate approved the Treaty on December 22, 2010, by a 71–26 vote.
 (8)The New START Treaty entered into force on February 5, 2011, placing numerical limits on United States and Russian strategic systems, including intercontinental ballistic missiles, submarine launched ballistic missiles, and heavy bombers, as well as warheads.
 (9)On February 5, 2018, the Treaty’s central limits on strategic arms took effect. (10)Through the New START Treaty’s verification regime, which includes short-notice, on-site inspections at military bases and facilities, the United States is able to verify the data provided by the Russian Federation regarding its strategic nuclear arsenal. The verification regime provides both countries insight into each other’s strategic nuclear delivery systems, warheads, and facilities, as well as data exchanges to track the status and makeup of nuclear weapons systems.
 (11)During a February 26, 2019, hearing on nuclear deterrence requirements of the Committee on Armed Services of the Senate, Commander of the United States Strategic Command (STRATCOM) General John Hyten voiced his support for the Treaty, saying he was a big supporter of the New START agreement and stating, The New START treaty provides insights into the Russians capabilities. Those are hugely beneficial to me..
 (12)During a March 2017 hearing on nuclear deterrence requirements of the Committee on Armed Services of the House of Representatives, Air Force General Paul Selva, the Vice Chairman of the Joint Chiefs of Staff, also endorsed the New START Treaty, saying the Treaty is a bilateral, verifiable agreement that gives us some degree of predictability on what our potential adversaries look like.
 (13)Lieutenant General Jack Weinstein, the Air Force Deputy Chief of Staff for Strategic Deterrence and Nuclear Integration, asserted that the New START Treaty was of huge value to United States security.
 (14)During a September 2018 hearing before the Committee on Foreign Relations of the Senate, Deputy Secretary of Defense for Policy David Trachtenberg stated that the transparency and verification requirements of the New START Treaty are a benefit to the security of the United States and, in response to a question regarding missile defense, asserted that the Treaty had no effect on limiting United States missile defense capabilities.
 (15)In a March 2017 hearing of the Strategic Forces Subcommittee of the Committee on Armed Services of the House of Representatives, Retired Air Force General and former commander of United States Strategic Command Robert Kehler stated, I think that we have gotten tremendous benefit out of those kinds of agreements with the Russians over the years, provided that the Russians comply, regarding the importance of the New START Treaty.
 (16)The Department of State confirmed in February 2018 that the Russian Federation had met the Treaty’s central limits on strategic arms and stated that implementation of the New START Treaty enhances the safety and security of the United States.
 (17)The Nuclear Posture Review states that arms control agreements can foster transparency, understanding, and predictability in adversary relations, thereby reducing the risk of misunderstanding and miscalculation.
 (18)The New START Treaty strengthens United States nuclear security and strategic stability by reducing the number of strategic systems in the Russian Federation’s nuclear arsenal and provides the United States with the inspection and monitoring tools necessary to confidently verify Russian compliance with the Treaty.
 (19)The New START Treaty does not restrict United States nuclear modernization programs or limit United States missile defense efforts.
 (20)If the New START Treaty is not extended or replaced before it expires in 2021, the United States runs the risk of having no legally binding, verifiable limits on the Russian Federation’s strategic nuclear arsenal for the first time since 1972.
 3.Sense of CongressIt is the sense of Congress that the United States should seek to extend the New START Treaty from its initial termination date in February 2021 to February 2026, as provided for under Article XIV of the Treaty, unless the President determines and informs the appropriate congressional committees that—
 (1)the Russian Federation is in material breach of the Treaty; or (2)the United States and the Russian Federation have entered into a new arms control agreement to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to the Russian Federation’s nuclear forces.
			4.Reports and briefings to Congress
			(a)Director of National Intelligence assessments
 (1)Relating to Russian Federation nuclear forcesNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence assessment based on all sources of the national security and intelligence implications of the expiration of the New START Treaty without the United States and the Russian Federation having entered into a new arms control agreement to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to the Russian Federation’s nuclear forces. The assessment shall be submitted in an unclassified form, but may contain a classified annex, and shall include the following elements:
 (A)A description of the size and posture of the Russian Federation’s nuclear forces and strategic delivery vehicles, as well as predicted force levels through February 2026 under each of the following potential scenarios:
 (i)The Treaty expires in February 2021 without such a replacement agreement. (ii)The Treaty is extended until February 2026.
 (B)An assessment of how strategic stability would be impacted if the Treaty is not extended or such a replacement agreement is not concluded.
 (C)An assessment of the impact on United States allies if the limitations on the Russian Federation’s nuclear forces are dissolved if the Treaty is not extended or such a replacement agreement is not concluded.
 (D)A description of the intelligence collection benefits of the Treaty. (E)An assessment of how the United States intelligence community’s confidence in its assessments of the Russian Federation’s strategic nuclear arsenal and future nuclear force levels would be impacted if the Treaty is not extended or such a replacement agreement is not concluded.
 (F)An assessment of what specific capabilities the United States intelligence community would have to develop, deploy, or realign to ensure no loss of collection capability occurs if the Treaty is not extended or such a replacement agreement is not concluded.
 (2)Relating to People's Republic of China nuclear forcesNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an assessment of the relative size and posture of the strategic nuclear forces of the People’s Republic of China compared to that of the United States and the Russian Federation. The assessment shall be submitted in an unclassified form, but may contain a classified annex, and shall include the following elements:
 (A)An assessment of the size, force structure, and operational status of the People’s Republic of China’s long-range nuclear-capable delivery vehicles that meet the definitions of systems counted under the New START Treaty.
 (B)An assessment of the number of nuclear warheads that the Government of the People’s Republic of China possesses.
 (C)A description of the efforts of the Government of the People’s Republic of China to modernize and modify its nuclear force structure.
 (D)A description of the potential changes to the nuclear force structure and posture of the People’s Republic of China if the United States and Russian Federation are no longer bound by the limits in the New START Treaty.
					(b)Secretary of State
 (1)Relating to NATO, NATO member countries, and other United States alliesNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report, which shall be in an unclassified form, but may contain a classified annex, and provide a briefing to the appropriate congressional committees that includes an assessment of the likely reactions of the North Atlantic Treaty Organization (NATO), NATO member countries, and other United States allies to a United States decision not to extend the New START Treaty or enter into a new arms control agreement with the Russian Federation to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces.
 (2)Relating to other mattersNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter until the New START Treaty is extended or expires, the Secretary of State, in consultation with the Secretary of Defense, shall provide a briefing to the appropriate congressional committees that includes the following elements:
 (A)A description of any discussions with the Russian Federation on the Treaty or a similar agreement on the reduction and limitation of strategic offensive arms at the Assistant Secretary, Ambassadorial level or higher.
 (B)The dates, locations, discussion topics, agenda, outcomes, and Russian Federation interlocutors involved in those discussions.
 (C)An identification of the United States Government departments and agencies involved in the discussions.
 (D)The types of systems, both nuclear and nonnuclear, discussed by either side in such discussions. (E)Whether an offer of extension of the Treaty, of any length of time, has been offered by either side.
 5.Presidential certification in event of expiration of New START TreatyIf the New START Treaty is allowed to expire before the United States and the Russian Federation enter into a new arms control agreement to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to the Russian Federation’s nuclear forces, not later than 30 days after such expiration the President shall submit to the appropriate congressional committees—
 (1)a justification for why the New START Treaty was allowed to expire; and (2)a certification that extending the Treaty was not in the national security interest of the United States.
 6.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.
 (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (3)New Start Treaty; TreatyThe terms New START Treaty and Treaty mean the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.